Citation Nr: 1516821	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  12-03 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depressive disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

As an initial matter, the Board notes that the Veteran has withdrawn the issues of entitlement to service connection for chronic obstructive pulmonary disease (COPD), hypertensive heart disease, and implantation of a cardiac pacemaker.

Additionally, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) clarified the scope of a claim on appeal by holding that when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  Accordingly, the Board has re-characterized the Veteran's claims for entitlement to service connection for PTSD and depressive disorder as a claim for any acquired psychiatric disability.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As the Board noted above, the Veteran is seeking entitlement to service connection for an acquired psychiatric disability, to include PTSD and depressive disorder.  

The Veteran was afforded a VA psychiatric evaluation in December 2011.  At that time, the examiner concluded that the Veteran did not meet the criteria for PTSD, depressive disorder, or any other Axis I disability except for alcohol dependence in sustained partial remission.  The RO accordingly denied the Veteran's claims for PTSD and depressive disorder, finding that the Veteran did not have a current disability.  However, the Veteran has been diagnosed with both PTSD and depressive disorder by a VA physician's assistant and VA outpatient treatment records reflect treatment for these disabilities during the period on appeal.  The Board notes that a current disability exists for VA compensation purposes if the diagnosed disability is present at the time the claim is filed or at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, even if the Veteran did not have a psychiatric disability at the time of his December 2011 VA examination, the record reflects that he had one at some point during the pendency of his claim.  Furthermore, although the physician's assistant treating the Veteran does not offer an opinion concerning the etiology of the Veteran's acquired psychiatric disability, mental health treatment notes reflect that the Veteran reported distressing recollection related to his service in Vietnam, although he was reluctant to discuss this period of his life with his treatment provider.  Accordingly, the Board finds that a remand is required for a new medical opinion to clarify whether the Veteran's acquired psychiatric disability, which has been diagnosed as PTSD, depressive disorder, and alcohol dependence, had onset in service or was caused by or related to his active military service.  

Accordingly, the case is REMANDED for the following action:

1. Associate the Veteran's most recent VA outpatient treatment records with his claims folder.  

2. Once this is done, the RO should schedule the Veteran for a VA examination of his acquired psychiatric disability.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

For each acquired psychiatric disability diagnosed during the pendency of the Veteran's claim, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's acquired psychiatric disability had onset in service or was caused o permanently aggravated by the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

